UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL PICARD,
19¢ev3059 (DLC)
Plaintiff,
-y- : ORDER

DARCEL D. CLARK, in her official
capacity as District Attorney for
Bronx County and MICHAEL MAGLIANO, in
his official capacity as Chief of
Public Safety for the New York Unified
Court system,

 

Defendants.

 

DENESE COTE, District Judge:

On November 13, 2019, counsei for defendant Michael
Magliano submitted a letter pursuant to Rule 3.G. of the Court’s
Individual Practices in Civil Cases, noting that a motion has
been fully submitted for sixty days. The parties are hereby
advised that the Court is aware of the fully submitted motion,

and will decide it as expeditiously as possible.

SO ORDERED:

Dated: New York, New York
November 15, 2019

Whee Ot,

NISE COTE
United States District Judge
